Title: From Thomas Jefferson to the Senate and the House of Representatives, 22 March 1804
From: Jefferson, Thomas
To: Congress


          
            To the Senate and House of Representatives of the US.
          
          I lay before Congress the last returns of the militia of the US. their incompleatness is much to be regretted and it’s remedy may at some future time be a subject worthy the attention of Congress.
          
            Th: Jefferson 
            Mar. 22. 1804.
          
        